Citation Nr: 0113346	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  92-23 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of radiation 
exposure claimed as allergies, a disorder manifested by 
cough, a cardiovascular disorder, a vocal cord disorder, 
actinic keratosis, hiatal hernia, low sperm count, and skin 
cancer.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In September 1994, the 
Board remanded the case for further development.  

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1999, and 
hereafter referred to as the Court) from an April 15, 1999 
decision wherein the Board denied as not well grounded his 
claims of entitlement to service connection for residuals of 
radiation exposure claimed as allergies, a disorder 
manifested by cough, a cardiovascular disorder, a vocal cord 
disorder, actinic keratosis, and hiatal hernia.  The Board 
remanded to the RO the issues of service connection for low 
sperm count and skin cancer. 

The Court in October 2000 affirmed the April 15, 1999 Board 
decision.  The Court in December 2000 revoked the October 
2000 order, vacated the April 15, 1999 Board decision, and 
remanded the case for another decision taking into account 
matters raised in its order.  The record shows that the Board 
in February 2001 notified the appellant's attorney by letter 
of the opportunity to submit additional evidence and argument 
in support of the appeal.  The attorney responded by letter 
dated in March 2001 that referred to the December 2000 Court 
order and actions to be taken as a result of the Court's 
remand.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board in April 1999 noted that the issues as stated to 
the Board essentially conformed to the RO characterization of 
the claim in a January 1998 supplemental statement of the 
case.  The Board interpreted "other condition" as a 
cardiovascular disorder that is reported in the record as 
atrial fibrillation and idiopathic hypertrophic subaortic 
stenosis, and a vocal cord disorder identified as submucosal 
thickening of the subepiglottic tracheoesophageal wall of 
undetermined etiology, actinic keratosis and hiatal hernia.  
The Board interpreted the reference to "poor health" as a 
statement of the veteran's heath status as a result of 
variously identified disorders mentioned in connection with 
radiation exposure rather than a separate disability.  

The Court found that the Veterans Claims Assistance Act 
(VCAA) may impact upon the veteran's claim.  The appellant's 
attorney in March 2001 argued that it appeared that the VCAA 
required claims assistance must be provided by the RO rather 
than the Board.  The attorney requested that the case be 
remanded to the RO for such development.  The Court in the 
October 2000 order had noted correctly that allergies, a 
disorder manifested by cough, a cardiovascular disorder, a 
vocal cord disorder, actinic keratosis and hiatal hernia were 
not diseases subject for presumptive service connection under 
38 U.S.C.A. § 1112(c) or radiogenic diseases pursuant to 
38 C.F.R. § 3.311(b)(2).  

As noted herein, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Section 3.311(a)(1) of title 38 of 
the Code of Federal Regulations states that (1) in all cases 
in which it is established that a radiogenic disease first 
became manifest after service and after any applicable 
presumptive period, and (2) it is contended that the disease 
resulted from exposure to ionizing radiation in service, an 
estimate will be made as to the size and nature of the 
radiation dose or doses.
The adjudication principles that apply to claims brought 
under 38 C.F.R. § 3.311 were established in Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994), and subsequently codified at 
§ 3.311(b)(4).  They provide that the veteran should have the 
opportunity to specify any disability he alleged was a 
residual of exposure to ionizing radiation and identify or 
provide information to establish radiogenicity.

Accordingly, in light of the development agreed to by the 
parties and mandated by the VCAA of 2000, this case is 
REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran, under the provisions of 
§ 3.311(b)(4), should be afforded the 
opportunity to cite or submit competent 
scientific or medical evidence that 
allergies, a disorder manifested by 
cough, a cardiovascular disorder, a vocal 
cord disorder, actinic keratosis or 
hiatal hernia is a radiogenic disease.  

3.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including the dose estimate for 
occupational forces in Japan and the 
records, information and the veteran's 
statements concerning his locations and 
activities in Japan, should be referred 
to the Under Secretary for Health for the 
preparation of a dose estimate, which may 
include a determination of no exposure.  
If it is determined that the veteran has 
met the threshold elements of radiogenic 
disease and exposure to ionizing 
radiation, as claimed, the claim should 
be further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(i).  





4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and is in complete compliance 
responsive to the Board's directives and 
if not, the RO should implement 
corrective procedures.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After undertaking development deemed 
essential in addition to that specified 
above, the RO should again review the 
claim for service connection for residuals 
of radiation exposure claimed as 
allergies, a disorder manifested by cough, 
a cardiovascular disorder, a vocal cord 
disorder, actinic keratosis and hiatal 
hernia. 

If the benefits sought are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


